United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT

                                 ___________

                                 No. 97-2641
                                 ___________

United States of America,                 *
                                          *
            Appellee,                     *
                                          *                                  Appeal
from the United States
    v.                                    *
District Court for the
                            *
Eastern District of Missouri.
Dominic Blackshiers,        *
                            *                         [UNPUBLISHED]
         Appellant.         *
                      ___________

                                           Submitted: August 20, 1997
                                                    Filed: August 26,
1997
                                 ___________

Before WOLLMAN, LOKEN, and HANSEN, Circuit Judges.
                      ___________

PER CURIAM.

    In this 28 U.S.C. § 2255 proceeding, Dominic
Blackshiers appeals the district court&s1 application of
a firearm enhancement to his drug sentence, see U.S.
Sentencing Guidelines Manual § 2D1.1(b)(1) (1995), after
it vacated Blackshiers&s 18 U.S.C. § 924(c)(1) conviction
under Bailey v. United States, 116 S. Ct. 501 (1995).

       1
       The Honorable Jean C. Hamilton, Chief Judge, United States District Court for
the Eastern District of Missouri.
After a careful review of the record and the parties&
submissions, we reject Blackshiers&s arguments.       See
Gardiner v. United States, 114 F.3d 734, 735-37 (8th Cir.
1997);




                           -2-
United States v. Harrison, 113 F.3d 135, 137-38 (8th Cir.
1997).

    Accordingly, we affirm the judgment of the district
court.

    A true copy.

           Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH
CIRCUIT.




                              -3-